DETAILED ACTION
This final Office action is responsive to Applicant’s amendment filed March 2, 2021. Claims 1 and 5-6 have been amended. Claim 2 is canceled. Claims 1 and 3-7 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The previously pending objection to the Specification is withdrawn in response to Applicant’s amendments to the Specification.
The previously pending claim objection is withdrawn in response to Applicant’s amendments to claim 6.
Response to Arguments
Applicant's arguments filed March 2, 2021 have been fully considered but they are not persuasive.
Regarding the rejection under 35 U.S.C. § 101, Applicant references various claim limitations and states, “Each of these method steps clearly indicates that technical intelligence of the system, such as sales and distribution management system in performing the method steps. For example, paragraph [0033], [0039] and [0024] of the Applicants claimed invention clearly discloses that the computing system may be a cloud server’ defined as a logical server which is built, hosted and delivered through a cloud computing platform over a communication medium such as internet.” (Page 8 of Applicant’s response) The Examiner points out that most of the claim details speak to 
Applicant cites various portions of the Specification to support the assertion that the claimed steps cannot be achieved by a human (pages 8-10 of Applicant’s response). However, the cited details of the Specification speak mainly to aspects of the abstract ideas with only a general link to technology and/or additional elements applied to the abstract ideas at a high level of generality. Furthermore, Applicant is arguing details not recited in the claims. As explained in the rejection, the underlying data gathering and analysis could indeed be performed by a human. The additional elements only provide automated assistance at a high level of generality.
Applicant argues, “It is evident from the description that these sales orders, sales activity, sales order status or route plan depend on information source which are remotely stored on remote databases. There will be huge amount of data which would have thousands of information records associated with it.” (Page 10 of Applicant’s response) The claims do not present specific technical details about how huge amounts of data would be processed. The crux of the invention is the ability to assigns sales leads to sales representatives. The claims present no technical solution to a technical problem or any other type of improvement to technology, any other integration of the 
Applicant submits that the “claimed invention aims to solve the problem of generating an optimal route plan for the at least one sales representative to reach the one or more sales leads based on one or more properties...” (Page 11 of Applicant’s response) Generating an optimal route plan is a business solution to a business problem, most of the claimed details of which are part of the identified abstract ideas. Applicant has not shown how the additional elements themselves perform anything beyond generic operations or how any improvement in the underlying technology of the additional elements is achieved.
Regarding the art rejection, Applicant submits that the prior art does not disclose that the system generates the order (page 14 of Applicant’s response). The Examiner points out that the system assigns orders to delivery agents, which is an example of generating an order.
Applicant submits that the prior art does not disclose or suggest that sales leads are assigned to sales representatives based on one or more parameters including a category and experience (page 16 of Applicant’s response). As seen in ¶¶ 16-19, 35-36 of High, delivery agents, e.g., at least one sales representative, are assigned to fulfill customer requests, e.g., one or more sales leads, based on matched parameters, such as location of an agent or other delivery capabilities, such as available mode of transportation and vehicle availability. It is noted that only one of the parameters is required. Any characteristic of a delivery agent is an example of a category of at least one sales representative.

The rejections are maintained, with additional explanation provided below to address the claim amendments.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 3-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claims fall within at least one of the four categories of patent eligible subject matter.  The claimed invention is directed to “sales distribution and management” (Spec: ¶ 1) without significantly more.

Step
Analysis
1: Statutory Category?
Yes – Apparatus (claims 1, 3-4), Process (claims 5-7)

Yes – The claims assign one or more sales leads to at least one sales representative based on one or more parameters, wherein the one or more parameters comprises a category and experience of the at least one sales representative; generate an optimal route plan for the at least one sales representative to reach the one or more sales leads based on one or more properties; generate one or more sales orders based on the generated optimal route plan, wherein the one or more sales orders comprises one or more product types, number of units required for the corresponding one or more product type, and one or more service types; fulfil one or more sales orders by the at least one sales representative received from the one or more sales leads based on the generated optimal route plan; monitor one or more activities of the at least one sales representative on fulfilling the one or more sales order in real-time; process one or more reimbursement requests generated by the at least one sales representative upon assignment of the one or more sales leads to the at least one sales representative; generate a notification to the at least one sales representative upon processing the one or more reimbursement requests; and details thereof. These details exemplify the abstract idea(s) of a mental process (since the details include concepts performed in the human mind, including an observation, evaluation, judgment, and/or opinion) and a method of organizing human activity (since the details include examples of commercial or legal interactions, including advertising, marketing or sales activities or behaviors, and/or business relations and managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions). For example, gathering data and making decisions are examples of mental processes. The claims facilitate sales and marketing operations, including the assignment of sales leads to sales representatives, which are examples of organizing human activity. Dependent claims 4 and 6-7 further recite details of the abstract ideas.
2A – Prong 2: Integrated into a Practical Application?
No – The apparatus claims include one or more processors, a target assessment subsystem operable by the one or more processors, a route plan subsystem operable by the one or more processors, an order fulfilling subsystem operable by the one or more processors, an expense management subsystem operable by the one or more processors, a notification subsystem operable by the one or more processors (claims 1, 3-4), a remote server (claim 3), and a memory (claim 4). The process claims include a server computing device (claims 5-7) and a memory (claim 4). The claims as a whole merely describe how to generally “apply” the abstract idea(s) in a computer environment. The claimed processing elements are recited at a high level of generality and are merely invoked as a tool to perform the abstract idea(s). Simply implementing the abstract idea(s) on a general purpose processor is not a practical application of the abstract idea(s); Applicant’s specification discloses that the invention may be implemented using general purpose processing elements and other generic components (Drawings: fig. 3; Spec: ¶¶ 11 on p. 3; ¶ 22 on p. 5; ¶ 30 on p. 8; ¶¶ 1-4 on pp. 10-11). 
The claims also generally receive, store, and/or output (e.g., display) data, which are examples of insignificant extra-solution activity. For example, details are stored in claims 4 and 7.

No – As explained above, there is nothing in the claims as a whole that adds significantly more to the abstract idea(s).  Evidence regarding operations of the additional elements that are well-understood, routine, and conventional is provided below.
MPEP § 2106.05(d)(II) sets forth the following:
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec…; TLI Communications LLC v. AV Auto. LLC…; OIP Techs., Inc., v. Amazon.com, Inc…; buySAFE, Inc. v. Google, Inc…; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc…
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
;…


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over High et al. (US 2018/0253691) in view of Riel-Dalpe et al. (US 2015/0262121).
[Claim 1]	High discloses a computing device (¶¶ 27, 49-50, 69) comprising: 
one or more processors (¶ 27; ¶¶ 49-50, 69 – The control circuit comprises one or more processors);
a target assessment subsystem operable by the one or more processors (¶¶ 25-27, 49-50, 69 – The system functionality is implemented through a retail product 
a route plan subsystem operable by the one or more processors (¶¶ 25-27, 49-50, 69 – The system functionality is implemented through a retail product delivery system, which comprises a control circuit (which comprises one or more processors), a central computer, electronic user devices, user interfaces, etc., which are coupled to one another via one or more communication networks), and configured to generate an optimal route plan for the at least one sales representative to reach the one or more sales leads based on one or more properties (¶ 22 – A delivery agent may be provided with delivery route information. Also, if a customer updates a delivery location, the 
an order fulfilling subsystem operable by the one or more processors (¶¶ 25-27, 49-50, 69 – The system functionality is implemented through a retail product delivery system, which comprises a control circuit (which comprises one or more processors), a central computer, electronic user devices, user interfaces, etc., which are coupled to one another via one or more communication networks), and configured to:
generate one or more sales orders based on the generated optimal route plan, wherein the one or more sales orders comprises one or more product types, number of units required for the corresponding one or more product type, and one or more service types (¶ 22 – A delivery agent may be provided with delivery route information. Also, if a customer updates a delivery location, the delivery may be reassigned to another delivery agent. Decisions are made to more effectively deliver a requested delivery, which is an example of “an optimal route plan”; ¶¶ 35-36 – A most appropriate delivery agent for a shipment delivery is determined and a delivery route is developed for the selected delivery agent; ¶ 35 – A delivery agent must have the capability to deliver a number and kind of products in an order);
fulfil the one or more sales orders by the at least one sales representative received from the one or more sales leads based on the generated optimal route plan (¶¶ 45-46, 55 – Delivery agents may be monitored and completion of delivery 
monitor one or more activities of the at least one sales representative on fulfilling the one or more sales order in real-time (¶¶ 45-46, 55 – Delivery agents may be monitored and completion of delivery of a package by delivery agents to a customer may be confirmed; ¶ 41 – Delivery information is updated in real time).
	High discloses that the system functionality is implemented through a retail product delivery system, which comprises a control circuit (which comprises one or more processors), a central computer, electronic user devices, user interfaces, etc., which are coupled to one another via one or more communication networks (High: ¶¶ 25-27, 49-50, 69) and that payment may be made to delivery agents upon confirmation of each respective delivery agent’s assigned delivery portion based on an understood agreement arising as part of the assignment of a delivery to a delivery agent (High: ¶¶ 45, 55, 72). However, High does not explicitly disclose:
an expense management subsystem operable by the one or more processors, and configured to process one or more reimbursement requests generated by the at 
a notification subsystem operable by the one or more processors, and configured to generate a notification to the at least one sales representative upon processing the one or more reimbursement requests.
In an analogous order delivery system and method, Riel-Dalpe discloses that a driver can confirm delivery and/or payment of an item via a driver Delivery Management System tool (Riel-Dalpe: ¶¶ 117-119). Riel-Dalpe further explains that “the driver DMS tool integrates a payment method that performs a realtime salary deposit into the driver bank account (or similar monetary reserve) after each delivery of after predetermined work time intervals. This instant payment provides immediate reward and can incentivize the employee to work harder or perform better.” (Riel-Dalpe: ¶ 119) Confirmation of delivery of an item via the driver DMS tool is an example of a driver using one or more processors to request reimbursement. Providing the driver with instant payment for a delivery to incentivize the driver at the very least suggests that the driver is notified that the reimbursement request has been processed. Like in High, the delivery driver is a type of sales representative. The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify High to include:
an expense management subsystem operable by the one or more processors, and configured to process one or more reimbursement requests generated by the at 
a notification subsystem operable by the one or more processors, and configured to generate a notification to the at least one sales representative upon processing the one or more reimbursement requests
in order to expedite the payment process for workers providing services, thereby incentivizing such workers (e.g., delivery agents, delivery drivers, sales representatives) to continue providing their services to customers (e.g., sales leads) in a professional and efficient manner (as suggested in Riel-Dalpe: ¶ 119). 
[Claim 3]	High discloses wherein the one or more processors is located on a remote server (¶¶ 25-27, 49-50, 69 – The system functionality is implemented through a retail product delivery system, which comprises a control circuit (which comprises one or more processors), a central computer, electronic user devices, user interfaces, etc., which are coupled to one another via one or more communication networks).
[Claim 4]	High discloses a memory operatively coupled to the one or more processors, and configured to store at least one of a plurality of details of the at least one sales representative, a plurality of details of the one or more sales leads, the optimal route plan, the one or more sales orders, the one or more reimbursement requests, or a combination thereof (¶¶ 35-36, 49, 54 – Data needed to implement the delivery process, such as data regarding customer activity monitoring, retail orders, and authentication of a delivery, may be stored in the memory).

	Regarding claim 6, High discloses wherein assigning the one or more sales leads to the at least one sales representative based on the one or more parameters comprises assigning the one or more sales leads to the at least one sales representative based at least one of a category, availability of time, experience of the at least one sales representative or a combination thereof (¶¶ 16-19, 35-36 – Delivery agents, e.g., at least one sales representative, are assigned to fulfill customer requests, e.g., one or more sales leads, based on matched parameters, such as location of an agent or other delivery capabilities, such as available mode of transportation and vehicle availability. It is noted that only one of the parameters is required. Any characteristic of a delivery agent is an example of a category of at least one sales representative).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733.  The examiner can normally be reached on M-F, 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/SUSANNA M. DIAZ/Primary Examiner, Art Unit 3683